Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 3, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “biometric module” in Claims 1-8 and 12-20, “wireless communication module” in Claims 1-8 and 12-20, and “first/second/third information technology systems,” in Claims 1-20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baratelli (Patent No. 6,325,285) in view of Medina (Pub. No. US 2017/0087290).

Regarding Claim 1, Baratelli discloses the following: A portable electronic medical record card for communicating electronic medical record information stored on the portable electronic medical record card (The system includes a smart card that stores medical information, e.g. see col. 1, lines 5-10 and col. 2, lines 51-58.) to a plurality of information technology systems (The system may include a laptop and/or remote devices that communicate with the smart card, e.g. see col. 6, lines 16-56.), comprising:
a memory storing the electronic medical record information (The smart card includes a memory, e.g. see col. 3, lines 34-38, and col. 4, lines 17-20, wherein the smart card may store medical information, e.g. see col. 1, lines 8-10.); 
a biometric module configured to receive a biometric input from a user (The smart card includes a fingerprint reader (i.e. a biometric module), e.g. see col. 4, lines 22-24, wherein the fingerprint reader generates an electronic representation of the user’s fingerprint when the user places his or her finger on the reader (i.e. a biometric input), e.g. see col. 4, lines 61-63.); 
a communication module (The smart card includes a plurality of contacts (i.e.a any of which may be interpreted as a communication module) that enable the card to communicate with a device when the card is inserted into the device, e.g. see col. 3, lines 11-19.); and 
a processor in communication with the memory, the biometric module, and the communication module (The smart card includes a CPU (i.e. a processor) in , the processor configured to establish communication between the portable electronic medical record card and the plurality of different information technology systems (The CPU receives the electronic representation of the user’s fingerprint from the fingerprint reader, and based on the results of comparing this to an electronic fingerprint stored in memory, the CPU then communicates with a write/read unit (WRU) of an electronic device, e.g. see col. 5, line 25 through col. 6, line 16.), 
wherein the biometric module receives the biometric input from the user (The fingerprint reader (i.e. a biometric module) generates an electronic representation of the user’s fingerprint when the user places his or her finger on the reader (i.e. a biometric input), e.g. see col. 4, lines 61-63.).
But Baratelli does not explicitly teach the following:
(A)	wherein the portable electronic medical record card wirelessly communicates with the plurality of information technology systems;
(B)	wherein the communication between the portable electronic medical record card and the plurality of different information technology systems is wireless;
(C)	wherein the communication module comprises a wireless communication module configured to:
wirelessly communicate the electronic medical record information stored in the memory to each of the plurality of different information technology systems when the user's identity is authenticated, and
receives updated electronic medical information from each of the plurality of different information technology systems;
(D)	wherein the biometric module:
authenticates the user's identity based on the received biometric input from the user, and 
authorizes the processor to establish wireless communication between the portable electronic medical record card and each of the plurality of information technology systems based on a result of the authentication.
(A)-(D)	Medina teaches that it was old and well known in the art of patient records, at the effective filing date, for the system to include a smart card that stores a patient record, wherein the smart card communicates wirelessly with a plurality of medical devices and/or computer systems, e.g. see paragraph [0092].  Furthermore, the smart card may transmit a patient record update to the plurality of medical devices and/or computer systems, and/or may receive an updated patient record from the plurality of medical devices and/or computer systems, e.g. see paragraph [0092].  Additionally, the smart card may include a fingerprint reader to verify (i.e. authenticate) the patient identity using a fingerprint (i.e. a biometric input), e.g. see paragraph [0098], wherein the patient identity may be used in order to retrieve a patient record, e.g. see paragraph [0079], wherein the patient record may be retrieved from a plurality of computer systems and/or medical devices, e.g. see paragraph [0092] – that is, the authentication of the patient is performed using a fingerprint, wherein the authentication authorizes the smart card to communicate the patient record to/from an external device based on the results of the authentication.
prima facie obvious to one ordinarily skilled in the art of patient records to modify Baratelli to incorporate the wireless communications and the authorization of the operations based on the authentication as taught by Medina in order to minimize the likelihood of performing an action for the wrong patient and to increase efficiency and minimize potential mistakes due to human error, e.g. see Medina paragraphs [004] and [0098], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 2, the combination of Baratelli and Medina teaches the limitations of Claim 1, and Medina further teaches the following:
The portable electronic medical record card of claim 1, wherein the plurality of information technology systems include a Wi-Fi network (The smart card communicates wirelessly over a network, e.g. see Medina paragraphs [0079] and [0084]-[0085].), a medical provider data system (The smart card communicates with a hemodialysis system (i.e. a medical provider data system), e.g. see Medina paragraphs [0058], [0081], and [0092].), and a cloud-based electronic medical record server system (The hemodialysis system in communications with the smart card may include a computer system that comprises a cloud storage device, e.g. see Medina paragraphs [0101] and [0103].).
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of patient records to modify Baratelli to incorporate the wireless communications between the various types of devices as taught by Medina in order to increase efficiency and minimize potential mistakes due to human error, e.g. see Medina paragraphs 

Regarding Claim 3, the combination of Baratelli and Medina teaches the limitations of Claim 1, and Baratelli further teaches the following:
The portable electronic medical record card of claim 1, wherein the biometric module is a fingerprint reader and authenticates the user's identity by capturing and comparing a scanned fingerprint image of the user with a verified fingerprint image of the user (The smart card includes a fingerprint reader that is used for authenticating the user’s identity, e.g. see Baratelli col. 4, lines 22-24, col. 5, lines 25-46.).

Regarding Claim 4, the combination of Baratelli and Medina teaches the limitations of Claim 1, and Medina further teaches the following:
The portable electronic medical record card of claim 1, wherein the wireless communication module is configured to communicate the electronic medical record information stored in the memory to the plurality of information technology systems via Wi-Fi, Near Field Communication, BluetoothTM or radio frequency (The smart card communicates the stored patient record with various devices wirelessly, e.g. see Medina paragraphs [0079] and [0084], Near Field Communication (NFC) technology, e.g. see Medina paragraph [0057], radio-frequency identification (RFID), and/or Bluetooth, e.g. see Medina paragraph [0095].).
prima facie obvious to one ordinarily skilled in the art of patient records to modify Baratelli to incorporate the wireless communications utilizing the various wireless protocols as taught by Medina in order to increase efficiency and minimize potential mistakes due to human error, e.g. see Medina paragraphs [0004] and [0098], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 7, the combination of Baratelli and Medina teaches the limitations of Claim 1, and Baratelli and Medina further teach the following: The portable electronic medical record card of claim 1,
wherein the memory is programmable (The memory may be programmed, e.g. see Baratelli col. 3, lines 34-38, and col. 4, lines 16-20.), and 
the processor updates the electronic medical record information stored in the memory in response to the wireless communication module receiving the updated electronic medical record information from any of the plurality of different information technology systems (The smart card includes a processor, e.g. see Baratelli col. 4, lines 16-17, col. 5, lines 39-43, col. 6, lines 1-11, and/or a communication module, e.g. see Medina paragraph [0070], wherein the communication module communicates with various devices that may update the patient record stored on the smart card, e.g. see Medina paragraph [0092].).
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of patient records to modify Baratelli to incorporate communicating the updated patient record to the communication module as taught by Medina in order to increase 

Regarding Claim 9, the limitations of Claim 9 are substantially similar to those claimed in Claim 1, except that Claim 9 recites a method whereas Claim 1 recites a device, and further Claim 9 explicitly recites second and third information technology systems whereas Claim 1 recites a plurality of information technology systems.  Specifically pertaining to Claim 9, Examiner notes that Baratelli teaches a plurality of various devices in communications with the smart card, e.g. see Baratelli col. 6, lines 16-56, and furthermore Medina also teaches a plurality of various devices in communications with the smart card, e.g. see Medina paragraphs [0058] and [0092].  Furthermore, regarding the limitations of Claim 9 that recite performing the authorization of the patient and the communication of data to and from the second and third information technology systems, Medina teaches that “the short-range wireless device (e.g. the ID card) is configured to communicate with other short-range wireless device, medical devices, and/or computer systems (including mobile computing devices,” e.g. see paragraph [0092], and hence any of the aforementioned devices may be interpreted as the second and third information technology systems.  Hence the grounds of rejection provided above for Claim 1 are similarly applied to Claim 9.

Regarding Claim 11, the limitations of Claim 11 are substantially similar to those claimed in Claim 2, with the sole difference being that Claim 11 recites a method and the additional second and third information technology systems, whereas Claim 2 recites a device Claim 2, and hence the grounds of rejection provided above for Claim 2 are similarly applied to Claim 11.	

Regarding Claim 12, the limitations of Claim 12 are substantially similar to those claimed in Claim 1, except that Claim 12 recites a system whereas Claim 1 recites a device, and further Claim 12 explicitly recites first and second information technology systems whereas Claim 1 recites a plurality of information technology systems.  Specifically pertaining to Claim 12, Examiner notes that Baratelli teaches a plurality of various devices in communications with the smart card, e.g. see Baratelli col. 6, lines 16-56, and furthermore Medina also teaches a plurality of various devices in communications with the smart card, e.g. see Medina paragraphs [0058] and [0092].  Furthermore, regarding the limitations of Claim 12 that recite performing the authorization of the patient and the communication of data to and from the first and second information technology systems, Medina teaches that “the short-range wireless device (e.g. the ID card) is configured to communicate with other short-range wireless device, medical devices, and/or computer systems (including mobile computing devices,” e.g. see paragraph [0092], and hence any of the aforementioned devices may be interpreted as the first and second information technology systems.  Hence the grounds of rejection provided above for Claim 1 are similarly applied to Claim 12.

Regarding Claim 13, the combination of Baratelli and Medina teaches the limitations of Claim 12
The system of claim 1, wherein the processor updates the electronic medical record information stored in the memory in response to the wireless communication module receiving the updated electronic medical record information from the first information technology system or any of the plurality of second information technology systems (The patient record stored on the smart card is updated when an updated patient record is received from one of the various medial devices and/or computer systems, e.g. see Medina paragraph [0092].).

Regarding Claim 14, the limitations of Claim 14 are substantially similar to those claimed in Claim 2, with the sole difference being that Claim 14 recites a system and the additional second information technology system, whereas Claim 2 recites a device and a plurality of information technology systems.  As shown above, the combination of Baratelli and Medina teaches a device and method/instructions for performing the claim limitations of Claim 2, and hence the grounds of rejection provided above for Claim 2 are similarly applied to Claim 14.

Regarding Claim 15, the limitations of Claim 15 are substantially similar to those claimed in Claim 3, with the sole difference being that Claim 15 recites a system and the additional second information technology system, whereas Claim 3 recites a device and a plurality of information technology systems.  As shown above, the combination of Baratelli and Medina teaches a device and method/instructions for performing the claim limitations of Claim 3, and hence the grounds of rejection provided above for Claim 3 are similarly applied to Claim 15.

Regarding Claim 16, the limitations of Claim 16 are substantially similar to those claimed in Claim 4, with the sole difference being that Claim 16 recites a system and the additional second information technology system, whereas Claim 4 recites a device and a plurality of information technology systems.  As shown above, the combination of Baratelli and Medina teaches a device and method/instructions for performing the claim limitations of Claim 4, and hence the grounds of rejection provided above for Claim 4 are similarly applied to Claim 16.

Regarding Claim 17, the limitations of Claim 17 are substantially similar to those claimed in Claim 5, with the sole difference being that Claim 17 recites a system and the additional second information technology system, whereas Claim 5 recites a device and a plurality of information technology systems.  As shown above, the combination of Baratelli and Medina teaches a device and method/instructions for performing the claim limitations of Claim 5, and hence the grounds of rejection provided above for Claim 5 are similarly applied to Claim 17.

Regarding Claim 18, the limitations of Claim 18 are substantially similar to those claimed in Claim 6, with the sole difference being that Claim 18 recites a system and the additional second information technology system, whereas Claim 6 recites a device and a plurality of information technology systems.  As shown above, the combination of Baratelli and Claim 6, and hence the grounds of rejection provided above for Claim 6 are similarly applied to Claim 18.

Regarding Claim 19, the combination of Baratelli and Medina teaches the limitations of Claim 12, and Baratelli further teaches the following:
The system of 12, wherein the memory is programmable (The memory may be programmed, e.g. see Baratelli col. 3, lines 34-38, and col. 4, lines 16-20.).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatenable over the combination of Baratelli and Medina in view of Karimzadeh (Pub. No. US 2007/0006322).

Regarding Claim 5, the combination of Baratelli and Medina teaches the limitations of Claim 1, and Medina further teaches the following:
The portable electronic medical record card of claim 1, further comprising an encryption module configured to encrypt and decrypt the electronic medical record information stored in the memory (The system may utilize appropriate encryption and security standards and protocols in connection with the transmission of sensitive and/or protected data in accordance with statutory and regulatory requirements, e.g. see Medina paragraph [0084].)
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of patient records to modify Baratelli to incorporate the wireless communications utilizing the various wireless protocols as taught by Medina in order to increase 
But the combination of Baratelli and Medina does not explicitly teach the following:
(A)	wherein the encryption and decryption comprises at least one of Secure Hash Algorithms (SHA), Rivest-Shamir-Adleman (RSA), Advanced Encryption Standard (AES), and a Random Number Generator (RNG).
(A)	Karimzadeh teaches that it was old and well known in the art of patient records, at the effective filing date, for the system to encrypt patient medical data records by randomly generating an Advance Encryption Standard (AES) key, e.g. see paragraph [0104], wherein the data may be stored on a portable database comprising a smart card, e.g. see paragraph [0043] and [0047]-[0048], to provide a portable secure database for storage and retrieval of select data by an authorized user.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of patient records to modify the combination of Baratelli and Medina to incorporate the AES encryption of the patient records as taught by Karimzadeh in order to provide a portable secure database for storage and retrieval of select data by an authorized user, e.g. see Karimzadeh paragraph [0002], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 10, the limitations of Claim 10 are substantially similar to those claimed in Claim 5, with the sole difference being that Claim 10 recites a method whereas Claim 5 recites a device.  As shown above, the combination of Baratelli, Medina, and Karimzadeh teaches a device and method/instructions for performing the claim limitations of Claim 5, and hence the grounds of rejection provided above for Claim 5 are similarly applied to Claim 10.
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatenable over the combination of Baratelli and Medina in view of Bona (Pub. No. US 2011/0140841).
Regarding Claim 6, the combination of Baratelli and Medina teaches the limitations of Claim 1, but does not explicitly teach the following: The portable electronic medical record card of claim 1, further comprising:
(A)	a power module; and 
(B)	a power button, 
(C)	wherein the power module is a rechargeable battery and the power button provides ON/OFF capability.
(A)-(C)	Bona teaches that it was old and well known in the art of smart cards, at the effective filing date, for a smart card to include an on/off power button, e.g. see paragraph [0065], Fig. 4A, and an internal power source (i.e. a power module) comprising a battery, wherein the battery may be recharged, e.g. see paragraph [0046].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of smart cards to modify the combination of Baratelli and Medina to incorporate the power mechanisms for the smart card as taught by Bona in order to provide the smart card with long life, e.g. see Bona paragraph [0046], and because doing so could be readily 

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatenable over the combination of Baratelli and Medina in view of Kelly (Pub. No. US 20130080238).

Regarding Claim 8, the combination of Baratelli and Medina teaches the limitations of Claim 1, but does not explicitly teach the following: The portable electronic medical record card of claim 1, further comprising:
(A)	The portable electronic medical record card of claim 1, further comprising at least one connectivity indicator configured to indicate a status of a wireless communication link between the portable electronic medical record card and at least one of the plurality of information technology systems.
(A)	Kelly teaches that it was old and well known in the art of smart cards, at the effective filing date, for a smart card to include a panel that displays colors (i.e. an indicator), e.g. see paragraph [0091], wherein the color displayed may be indicative of a connection problem between the smart card and a reader, e.g. see paragraph [0103], wherein the connection may be a wireless near field communication (NFC), e.g. see paragraph [0089] – that is, the panel may display an indication of wireless connectivity status between the smart card and an external device.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of smart cards to modify the combination of Baratelli and Medina to incorporate the connectivity indicator as taught by Kelly in order to provide the cardholder with 

Regarding Claim 20, the limitations of Claim 20 are substantially similar to those claimed in Claim 8, with the sole difference being that Claim 20 recites a system and the additional second information technology system, whereas Claim 8 recites a device and a plurality of information technology systems.  As shown above, the combination of Baratelli, Medina, and Kelly teaches a device and method/instructions for performing the claim limitations of Claim 8, and hence the grounds of rejection provided above for Claim 8 are similarly applied to Claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN P GO/Primary Examiner, Art Unit 3686